Citation Nr: 1141775	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-39 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), schizoaffective disorder and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter is on appeal from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded by the Board in April 2007, March 2009 and January 2010 for further development.  For the reasons explained below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  

In this case, in October 2001, the Veteran's submitted a claim seeking entitlement to service connection for an acquired psychiatric disorder, which he characterized as PTSD.  He has asserted that this disorder is related to an incident in November 1970, where he was transporting a nuclear warhead that caught on fire.  However, as previously discussed, the Veteran was also diagnosed with depression and schizoaffective disorder in addition to PTSD.  The Veteran's claim was recharacterized as a claim for service connection for an acquired psychiatric disorder, to include PTSD, schizoaffective disorder, and depression.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

As a consequence, the matter was most recently Remanded in January 2010 in order to obtain a VA opinion regarding the relationship between the Veteran's diagnosed schizoaffective disorder and depression and his active duty service.  

An extremely detailed and insightful examination was examination was conducted in June 2010.  In the examination report and July 2010 addendum, the examiner provided an opinion that it was "impossible to render ANY psychiatric diagnosis without resulting to mere speculation."  He supported his opinion by citing to inconsistencies by the Veteran's self report, inconsistencies in the clinical record/history, and the uncertain nature of the Veteran's history of substance abuse.  This opinion with its rationale was extremely probative in addressing whether the Veteran carries a current diagnosis of an acquired psychiatric disorder.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), (held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Unfortunately, the examiner did not address the question of whether any acquired psychiatric disorder diagnosed during the appeal (2002 to the present) was related to the Veteran's active service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Since the VA examination did not substantially comply with the dictates of the January 2010 remand, the RO/AMC must either obtain an addendum report from the earlier examiner or provide the Veteran another examination.  

Further, as part of its January 2010 remand, the Board instructed the RO to obtain any records from the Veteran's unit, the 50th Ordinance Company, during the time of the stressor event in November 1970.  The Board erroneously instructed that the RO acquire unit records from November 1950, rather than November 1970.  The RO/AMC dutifully obtained those records.  Obviously, nothing from 1950 is relevant to this case, as this was 19 years before he entered active duty.  As a result, while the RO complied with the Board's instructions, the necessary development was nonetheless not completed.  

Finally, the claims file reflects that the Veteran has received medical treatment for his psychiatric complaints from the St. Louis VA Medical Center (VAMC).  However, the claims file only contains VA treatment records dated up to July 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67   (1998); Bell v. Derwinski, 2 Vet. App. 611, 613   (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient treatment records that may be available from the VA Medical Center in St. Louis, Missouri, since July 2010.  If the Veteran has received any private psychiatric treatment and the records of such treatment have not been incorporated in the record, the RO should make every effort to acquire such records after obtaining the Veteran's permission to do so.  Any negative responses should be properly annotated into the record.

2. Obtain the unit records from the 50th Ordinance Company from November 1970, if such exist.  Base fire department records relating to the 50th Ordinance Company from November 1970 at Ft. Carson, Colorado should also be acquired, if available.  Any negative responses for this search should be properly annotated in the record.  

3.  After the foregoing development has been completed, the claims file should be returned to the physician who conducted the June 2011 psychiatric examination.  An addendum report should be provided to address the questions below.     

The examiner must provide an opinion indicating whether it is at least as likely as not that the Veteran has suffered from an acquired psychiatric disorder at any time during the appeal period (since 2002).  If a diagnosis of an acquired psychiatric disorder is established, to include the conclusion that earlier diagnoses cannot be refuted, the examiner should provide an opinion as to whether it is at least likely as not that it had its onset in service or within one year of service discharge is otherwise shown to be etiologically related to the Veteran's active service.  Further, if the unit records corroborate the Veteran's assertions of being present during a truck fire in November 1970, the examiner should state whether such alters his previous opinion that the Veteran does not suffer from PTSD.  

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

If the examiner who conducted the June 2011 VA examination is not available, the Veteran should be afforded an appropriate VA psychiatric disorder.  The claims folder must be made available and reviewed by the examiner.  All indicated test/studies should be performed.  The examiner should address the questions set forth above.
  
4.  When the above development is completed, readjudicate the claim for entitlement to service connection an acquired psychiatric disorder, to include depression, schizoaffective disorder and PTSD.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond. The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

